Citation Nr: 0416473	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  95-17 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, that denied the benefit 
sought on appeal.  The appellant, the surviving spouse of a 
veteran who had active service from May 1943 to December 1945 
and who died in May 1992, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  

In a decision dated in November 1997, the Board affirmed the 
RO's denial of the benefit sought on appeal.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in an Order dated in 
February 1999, the Court granted the parties Joint Motion to 
Remand and vacated the Board's 1997 decision.  The case was 
subsequently returned to the Board for additional proceedings 
consistent with the parties Joint Motion to Remand.  In 
August 1999, the case was remanded to the RO for additional 
development. 

Following completion of the requested development, a June 
2000 BVA decision again affirmed the RO's denial of the 
benefit sought on appeal.  The appellant appealed the Board's 
June 2000 decision to the Court, and in an Order dated in 
August 2001, the Court vacated the Board's decision and the 
case was returned to the Board.  In August 2003, the case was 
returned to the RO for additional development and was 
subsequently returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran's death certificate showed he died in May 
1992 of an immediate cause of death of ischemic 
cardiomyopathy, which was due to or as a consequence of 
coronary artery disease, which was due to or as a consequence 
of atherosclerosis, with other significant conditions 
contributing to death, but not resulting in the underlying 
cause given as a history of diabetes mellitus and 
hypothyroidism.  

3.  At the time of the veteran's death, service connection 
had not been established for any disability, and no claim for 
service connection was pending at the time of the veteran's 
death.  

4.  Cardiovascular disease, diabetes mellitus and 
hypothyroidism were not manifest during service or within one 
year of separation from service.  

5.  The veteran is not shown to have been exposed to mustard 
gas during service, and there is no competent medical 
evidence of a nexus or relationship between the disabilities 
that caused the veteran's death and service, including 
claimed exposure to mustard gas.  

6.  There is no competent medical evidence of record that 
demonstrates that a disability of service origin caused, 
hastened, or materially or substantially contributed to the 
veteran's death.  

7.  The veteran was not continuously rated totally disabled 
for a period of 10 years or more immediately preceding his 
death, or for five years from the date of his discharge from 
service. 


CONCLUSIONS OF LAW

1.  Cardiovascular disease, diabetes mellitus and 
hypothyroidism were not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.316 (2003).

2.  The requirements for payment of Dependency and Indemnity 
Compensation benefits have not been met.  38 U.S.C.A. 
§§ 1310, 1318, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.22, 3.102, 3.159, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the September 1994 
rating decision, as well as the Statement of the Case and the 
various Supplemental Statements of the Case issued in 
connection with the appellant's appeal have notified her of 
the evidence considered, the pertinent laws and regulations 
and the reasons her claim was denied.  In addition, a 
November 2003 letter to the appellant and her attorney 
specifically notified her of the substance of the VCAA, 
including the division of responsibilities between the VA and 
the appellant for obtaining evidence.  In addition, the 
Supplemental Statement of the Case dated in February 2004 
included the provisions of 38 C.F.R. § 3.159, the regulation 
promulgated by the VA to enact the VCAA.  

The Board acknowledges the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) which held, in part, that a 
VCAA notice as required by 38 U.S.C.A. § 5103(a) must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made in September 1994, well prior to 
November 9, 2000, the date the VCAA was enacted.  The VA 
believes this decision is incorrect as it applies to cases 
where the initial RO decision was made prior to the enactment 
of the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case is harmless error for the reasons 
specified below.  

In this case, a substantially complete application was 
received from the appellant in November 1993 and that claim 
was adjudicated by the RO in the September 1994 rating 
decision.  Only after that rating decision and two decisions 
by the Board and two Orders from the Court did the RO, in a 
November 2003 letter, specifically provide notice to the 
appellant regarding the VCAA as required by 38 U.S.C.A. 
§ 5103(a).  However, the Board notes that the record 
indicates that prior to the November 2003 letter the 
appellant had been fully apprised of what evidence would be 
necessary to substantiate her claim, as well as inform her 
the specific assignment of responsibilities for obtaining 
such evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
provided copies of the September 1994 and November 1999 
rating decisions, setting forth the general requirements of 
the applicable law pertaining to establishment of DIC 
benefits.  This general advisement was reiterated in the 
Statement of the Case, as well as in subsequently dated 
Supplemental Statements of the Case.  

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate her claim and the responsibility for obtaining 
evidence by a letter dated in November 2003, and the February 
2004 Supplemental Statement of the Case contained the 
provisions of 38 C.F.R. § 3.159, the regulation implementing 
the VCAA.  

Nevertheless, because the VCAA notice in this case was not 
provided to the appellant prior to the initial RO 
adjudication denying the claim, the timing of the notice does 
not comply with the expressed requirements of law found by 
the Court in Pelegrini.  While the Court did not address 
whether, and if so, how the VA could properly cure a defect 
in the timing of the notice, the Court did leave open the 
possibility that a notice error of this kind may be 
nonprejudicial to a claimant.  

The Court in Pelegrini found, on one hand, that failure to 
provide the notice until after a claimant has already 
received an initial unfavorable RO decision, i.e., a denial 
of the claim, would largely nullify the purpose of the notice 
and, as such, prejudice the claim by forcing a claimant to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, 17 Vet. App. 422.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-RO decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-notice was not prejudicial to 
the appellant.")  

In light of these two findings on prejudice the Board finds 
that the Court in Pelegrini left open the possibility of a 
notice error being nonprejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for 
purposes of having the RO provide a pre-initial adjudication 
notice.  The only way the RO could provide such a notice, 
however, would be to vacate all prior adjudications, as well 
as nullify the Notice of Disagreement and the Substantive 
Appeal that were filed by the appellant to perfect her appeal 
to the Board.  In the Board's opinion, there is no basis for 
concluding that harmful error occurs simply because a 
claimant received a VCAA notice after the initial adverse 
adjudication.  Indeed, in this case, harmful error could 
result by nullifying the Notice of Disagreement and 
Substantive Appeal and require the appellant to begin the 
adjudicative process again given the appellant's age.  In 
this regard, the appellant's application for VA benefits 
indicates that she was born in August 1922, an age at which 
the appellant could have her appeal advanced on the Board's 
docket had she or her attorney so requested.  See 68 Fed. 
Reg. 53,682-53,684 (Sept. 12, 2003) (to be codified at 
38 C.F.R. § 20.900(c)).  

Moreover, while strictly following the expressed holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
adjudication, the Board does not believe that this could have 
been the intention of the Court, otherwise the Court would 
not have taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C.A. 
§ 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (there was no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in Section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of the 
rule of prejudicial error").  

Further, in reviewing RO decisions on appeal, the Board is 
required to review the evidence on a de novo basis without 
providing any deference to the RO's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter under which 
under 38 U.S.C.A. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veteran's benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication notice 
constitutes harmless error, especially since an RO decision 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in a matter under consideration.  38 C.F.R. 
§ 20.1104.  

There is simply no "adverse determination" as discussed by 
the Court in Pelegrini for the appellant to overcome.  
Pelegrini, 17 Vet. App. 421.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an RO decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the RO or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  All the VCAA requires is that 
the duty to notify is satisfied and that claimants are given 
an opportunity to submit information and evidence in support 
of their claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice is harmless error.  While the 
notice provided to the appellant in November 2003 was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided and the appellant 
and her attorney offered an opportunity to submit any 
additional evidence and/or argument, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the appellant and her attorney.  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal currently before the Board would not be prejudicial 
error to the appellant.  

The Court also held in Pelegrini that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about which 
information and evidence the VA will seek to provide; (3) 
inform the claimant about the evidence and information the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the VCAA notice letter that was provided to the 
appellant does contain the "fourth element," and the Board 
finds that the appellant was fully notified of a need to 
provide any evidence pertaining to her claim through the 
documents described above.  In this regard, the November 2003 
letter to the appellant informed her to "tell us about any 
additional information or evidence that you want us to try to 
get for you."  In this case, because each of the four content 
requirements of the VCAA notice have been satisfied, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 17 Vet. App. 412 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file and medical records identified by the 
appellant have either been submitted by the appellant or 
obtained by the RO.  In addition, records from the Social 
Security Administration are associated with the claims file 
as are various items of evidence submitted by the appellant, 
including lay statements, articles and copies of letters 
written by the veteran to the appellant during service.  The 
Board also notes that the appellant provided testimony at 
hearings before the RO and the Board.  The veteran and her 
attorney have not made the Board aware of any additional 
evidence that needs to be obtained prior to further appellate 
review.  Accordingly, the Board finds that the VA has done 
everything necessary to assist the appellant and that no 
further action is necessary to satisfy the requirements of 
the VCAA.  Consequently, the case is now ready for appellate 
review.  

Background and Evidence

The evidence that was of record at the time of the Court's 
August 2001 Order was summarized in the June 2000 BVA 
decision and will be repeated in this decision.  

On a claims application for benefits, the appellant asserted 
that the veteran had been exposed to mustard gas in service 
on July 13, 1943. 

Service medical records are negative for complaints, 
diagnoses, or treatment for heart conditions, to include 
ischemic cardiomyopathy, coronary artery disease, and 
atherosclerosis, or for hypothyroidism or diabetes mellitus.  
At service separation, blood pressure readings were within 
normal limits, and the heart was clinically evaluated as 
normal.  One burn mark was noted on the right arm; however, 
the veteran's skin was described as normal at the time of his 
separation examination.

Private medical records from Baptist Hospital reflect that 
the veteran was treated on multiple occasions for a 
psychoneurotic disorder, depressive reaction, to include 
shock therapies.  

Statement of earnings reflect that the veteran was working 
for the International Harvester Company in 1946.  A 1948 
income tax return reflects that the veteran paid a physician, 
medical insurance, and medical bills; the income tax return 
and personnel records reflect that the veteran received wages 
from four different companies that year.   

Private medical records from St. Anthony's Hospital reflect 
that the veteran was treated for various conditions, to 
include burns, a skin condition, angioneurotic edema, 
anxiety, and a duodenal ulcer, and bradycardia.  The heart 
was evaluated as normal in 1972.  During hospitalization in 
September 1974, an epidural injection was administered.  An 
attached handwritten note from the appellant states that 
during this procedure the veteran's heart began racing for 
the first time, and that she felt that these injections for 
back pain started the veteran's heart problems.  

Private medical records from Jewish Hospital reflect that the 
veteran was diagnosed and treated from 1983 to 1986 for 
organic heart disease, diagnosed as arteriosclerotic heart 
disease, coronary occlusion, and chronic atrial fibrillation, 
as well as for diabetes mellitus.  He was noted to have had 
two coronary artery bypass grafts with post-operative 
myocardial infection and post-infarction angina pectoris, and 
a permanent pacemaker.  

Private medical records from Methodist Hospital reflect that 
the veteran was treated between 1976 and 1979 for diagnoses 
of coronary artery disease with angina, and acute myocardial 
infarction, and cardiomegaly, as well as a back condition at 
L3-L4.      

Private medical records from Humana Hospital reflect that the 
veteran was treated in 1986 for cardiopulmonary arrest, 
organic heart disease, and diabetes mellitus.  In 1987, he 
received a pacemaker replacement.  In 1989, he was diagnosed 
with atrial flutter, atherosclerotic cardiovascular disease, 
history of cardiac arrest, diabetes mellitus, and back pain.  
He was treated in 1991 and 1992 for various conditions, to 
include wrist laceration and pneumonitis, congestive heart 
failure and ischemic cardiomyopathy, diuresis, 
hypothyroidism.  Records of the veteran's terminal 
hospitalization in April and May 1992 reflect treatment prior 
to the veteran's death in May 1992. 

Private medical treatment records dated in 1988 include 
impressions of marked degenerative disc disease at L5/S1 and 
mild atherosclerotic plaquing in the carotid vessels.  
Various private treatment records and physician letters from 
the 1970's to 1992 reflect that the veteran had various 
medical conditions, to include coronary artery disease dating 
to the 1970's, coronary bypass surgery in 1979, with a 
permanent pacemaker, and was being treated for congestive 
heart failure and various heart disorders, and a low back 
disorder. 

In lay statements dated in February 1993 and January 1996, C. 
R. wrote that he was in service with the veteran, and that 
during basic training he and the veteran volunteered for a 
"gas test," which involved exposure in a gas chamber and 
"gas patches" applied to both arms, and that he still had 
the scars on his arms.

The appellant submitted photocopies of letters she received 
from the veteran during his service.  In a letter postmarked 
July 15, 1943, the veteran wrote that he had taken some 
"mustard gas shots" which immunized him to mustard gas, and 
for that reason he was required to stay in the barracks and 
out of the sun.

A January 1993 newspaper report states that a medical study 
found that more than 4,000 veterans had been exposed to large 
doses of mustard agents and Lewisite in wartime field and gas 
chamber experiments, and that the study had found direct 
links between the exposure and such diseases as respiratory 
and skin cancers, leukemia, sexual dysfunction, and 
psychological disorders. 

Various lay statements from friends and neighbors of the 
veteran state that the veteran was in good health prior to 
service and had a bad back after service in 1946. 

By decision in January 1969, the Board denied service 
connection for post-operative residuals of spinal fusion, 
finding that there were no complaints or treatment for the 
back during service, and the first clinical manifestations a 
chronic back condition were in a treatment report in 1955.  

The record reflects that during his lifetime the veteran did 
not claim service connection for any condition on the basis 
of mustard gas exposure in service.  At the time of the 
veteran's death, service connection had not been established 
for any condition. 

A certificate of death reflects that the veteran died on May 
[redacted], 1992 at the age of 68, as a result of ischemic 
cardiomyopathy.  Coronary artery disease, due to 
atherosclerosis, were listed as a significant conditions 
contributing to death but not resulting in the underlying 
cause of death; significant contributory conditions listed 
were a history of diabetes mellitus and hypothyroidism.

In a November 1994 letter, a private physician, R. J. 
Seebold, M.D., stated that he treated the veteran from 1953 
to 1976, and that his past medical history included, among 
other conditions, circulatory disorders, dilated blood 
vessels in the brain, and coronary artery disease in 1976 
with a myocardial infarction and coronary artery bypass 
grafting.  

In a November 1994 letter, a private physician, Glenn Morris, 
D.O., stated that he had known the veteran since 1974.  The 
list of medical conditions included coronary artery disease, 
with various treatments beginning in the 1970's, degenerative 
disc disease with spinal fusion, diabetes mellitus, 
hypothyroidism, and "[e]xposure to noxious substances while 
in the military via history only.  Pure medical records are 
unavailable secondary to his war ships being sunk during 
strategic commands in the Pacific." 

In a letter dated in May 1995, the appellant stated that when 
the veteran came home on leave in July 1943 he had a big sore 
on his arm.  

In a response dated September 1995, the National Personnel 
Records Center (NPRC), indicated that the veteran had 
undergone the standard gas mask/gas chamber training during 
his basic training, which he completed in July 1943.  NPRC 
noted that the veteran had two months of basic training at 
Great Lakes, Illinois, but no other duty there or at 
Bainbridge, and there was no indication of exposure to 
mustard gas. 

Newspaper articles received in November 1995 state that 
secret radiation-test experiments were begun in 1944, and 
that there was poor or non-existent record-keeping during 
this time.  

In a lay statement dated in March 1995, Charles Adair stated 
that while working with the veteran in 1946 he witnessed him 
experiencing pain and difficulty with his back.  A lay 
statement by Della Wilson related that the veteran was seeing 
a doctor in 1946 for a back condition.  

In a statement dated in August 1995, J. Michael Ray, M.D., 
stated that the veteran "was exposed to mustard gas during 
World War II.  He had multiple scars over his arms as a 
result of this."  He added that "[t]his was told to me 
historically and the scars were evident on examination."  

The appellant submitted an article regarding the attack on 
and loss of an LST 447 during World War II.  

During a personal hearing in November 1995, the appellant 
testified that upon reading a newspaper article in 1993 about 
veterans having been exposed to mustard gas, she remembered 
the scar on the veteran's arm and discussions with him; that 
the veteran volunteered for a gas test during service; that 
he incurred a back injury in service when his ship was sunk; 
that he had perfect health before service and a bad back in 
1945; and that a neurosurgeon asked if the veteran had ever 
fallen because something happened to cause his brain to 
deteriorate.  She stated her belief that epidural injections 
administered for the back caused the veteran's heart 
problems, and testified regarding the veteran's heart-related 
conditions.  She also stated her belief that numerous 
conditions were related to mustard gas exposure in service, 
or to an injury in service when the veteran's ship was 
attacked and sunk.   

During a personal hearing in June 1997 before the undersigned 
Member of the Board, the appellant testified that the veteran 
had volunteered for gas testing, which involved a puncture of 
mustard gas into the arms, and that he wrote her and told her 
about it.  She stated that a doctor said that the veteran's 
lung and larynx conditions were due to mustard gas exposure, 
which had been destroying the veteran's health beginning 
within the first 12 months of service separation.   She also 
stated that the veteran incurred a back disability in 
service, and that after an epidural was administered in 1974 
for the veteran's back, he developed heart problems.  She 
then presented her contentions and beliefs regarding numerous 
medical disorders that the veteran had.  The veteran's son 
testified that he was not born until 5 years after service 
separation, and that the veteran had a lot of bad health 
problems. 

The evidence that was associated with the record after the 
Court's February 1999 Order includes a letter from the 
appellant's attorney dated in June 1999 with an article from 
the Institute of Medicine titled Veterans at Risk: The Health 
Effects of Mustard Gas and Lewisite; records from the Social 
Security Administration including medical records and an 
October 1965 disability determination which indicates that 
the veteran was disabled from December 1964 due to a chronic 
lumbar spine disc lesion; a June 1999 letter from the 
Department of the Navy, Naval Research Laboratory which 
indicates that if the veteran participated in chemical 
warfare tests at the Great Lakes Naval Station in Illinois, 
the Naval Research Laboratory would not have any records and 
indicated that the National Personnel Records Center may have 
records pertaining to the veteran.

Following the June 2000 BVA decision which denied DIC 
benefits the Court vacated the Board's decision in August 
2001 for consideration of the VCAA that had been enacted in 
November 2000 following the Board's decision.  The Board then 
remanded the case to the RO for consideration of the 
appellant's claim under the VCAA.  The RO notified the 
appellant and her attorney of the substance of the VCAA in a 
letter dated in November 2003 and issued a Supplemental 
Statement of the Case in February 2004.  The case was then 
returned to the Board for further appellate review.  

Law and Analysis

The appellant in this case is the surviving spouse of a 
veteran who had active service during World War II between 
May 1943 and December 1945.  The veteran died in May 1999 at 
the age of 68 of cardiovascular disease.  The appellant 
essentially contends that her husband's death is related to 
service.  In the appellant's Notice of Disagreement she 
specifically contends that her husband died from disabilities 
caused by exposure to mustard gas.  She relates that the 
veteran suffered from respiratory problems, brain 
deterioration, bone deterioration of the spine, a sexual 
dysfunction and a psychological disorder, and that these 
disabilities were caused from mustard gas.  The appellant's 
attorney has also postulated a theory that the veteran was 
"hypothetically" totally disabled for a period of 10 years 
prior to his death.  It is asserted that the evidence of 
record supports one or both of these theories and thus the 
appellant is entitled to DIC benefits.  

A.  DIC Under 38 U.S.C.A. § 1310

A claimant of DIC benefits under 38 U.S.C.A. § 1310 must 
establish that a disability of service origin caused, 
hastened, or substantially and materially contributed to 
death.  See 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.12.  The 
death of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  See 38 C.F.R. § 3.312.  The principal cause 
of death is one which singularly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312 
(b).  The contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c).

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, a service-connected disability 
includes certain chronic diseases, such as cardiovascular 
disease, diabetes mellitus, and hypothyroidism, which may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year after 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.09.  Lastly, a service-connected 
disability includes certain disorders that are presumed to be 
due to exposure to specified vesicant agents during service.  
See 38 C.F.R. § 3.316.

The provisions of 38 C.F.R. § 3.316 provide that:

(a) Except as provided in paragraph 
(b) of this section, exposure to the 
specified vesicant agents during active 
military service under the circumstances 
described below together with the 
subsequent development of any of the 
indicated conditions is sufficient to 
establish service connection for that 
condition:    
(1) Full-body exposure to nitrogen 
or sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.    
(2) Full-body exposure to nitrogen 
or sulfur mustard or Lewisite during 
active military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.
(3) Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.
(b) Service connection will not be 
established under this section if the 
claimed condition is due to the veteran's 
own willful misconduct (See Sec. 
3.301(c)) or there is affirmative 
evidence that establishes a nonservice-
related supervening condition or event as 
the cause of the claimed condition (See 
Sec. 3.303).

The veteran's death certificate shows he died in May 1992 and 
that the immediate cause of death was ischemic 
cardiomyopathy.  The underlying causes of death were listed 
as coronary artery disease and atherosclerosis.  Other 
significant conditions listed as contributing to death, but 
not resulting in the underlying cause of death included a 
history of diabetes mellitus and hypothyroidism.

The medical evidence for review does not demonstrate that any 
of the disorders listed on the veteran's death certificate 
were manifested during service or within one year of 
separation from service, nor does the appellant appear to be 
contending that this was the case.  The primary contention is 
that the veteran's exposure to mustard gas during service 
caused or contributed to the veteran's death.

However, the veteran's exposure to mustard gas is not 
documented by the evidence of record.  On the one hand, there 
are statements from private physicians that indicate that the 
veteran had been exposed to mustard gas during service and 
contemporaneous letters written by the veteran to the 
appellant during service.  For example, there is an August 
1995 statement from J. Michael Ray, M.D., which relates the 
veteran had told him that he had multiple scars on his arms 
as a result of mustard gas exposure and indicated that there 
were scars present on examination.  Letters from the veteran 
to the appellant while in service refer to past testing, and 
in particular, a letter dated July 13, 1943, refers to "some 
mustard gas shots."  The veteran went on to explain that the 
shots were to immunize him to mustard gas when he came in 
contact with it.  There is also a statement from a service 
comrade that confirms that he and the veteran underwent gas 
testing during service.  On the other hand, the Naval 
Research Laboratory and the NPRC have no records documenting 
the veteran's participation in mustard gas testing.  In 
particular, a September 1995 statement from the NPRC relates 
that the veteran had standard gas mask gas chamber training 
during his basic training and that there was no indication of 
mustard gas exposure.  

Thus, there is no documentation from official sources that 
the veteran was involved in mustard gas testing, and it is 
possible to interpret the veteran's letter to the appellant 
as referring to a shot which would immunize him from the 
effects of mustard gas should he later be exposed to it, 
rather than actual exposure to mustard gas.  Further, a 
statement from the service comrade does not refer to mustard 
gas exposure, and any statements made to private physicians 
that referred to mustard gas are clearly based on the history 
provided by the veteran to those physicians.  Consequently, 
the Board finds that the evidence fails to demonstrate, by 
even an approximate balance of the evidence, that the veteran 
was in fact exposed to mustard gas during service.  In this 
regard, the Board finds that the records maintained by 
Government agencies have greater probative value than 
statements made by the veteran to the appellant and private 
physicians.

Even assuming that the veteran was in fact exposed to mustard 
gas during service, the provisions of 38 C.F.R. § 3.316 have 
no bearing on the appellant's claim because none of the 
disabilities listed on the veteran's death certificate is 
presumed to be due to exposure to mustard gas.  In addition, 
no physician has offered an opinion that any of the 
disabilities listed on the veteran's death certificate are in 
any way related to exposure to mustard gas.  In this regard, 
a November 1994 statement from Glen T. Morris, D.O., requires 
special mention. 

The appellant's representative has argued that the letter 
from Dr. Morris provides a nexus between the veteran's 
exposure to mustard gas, or "noxious substances" and the 
cardiovascular disease that caused the veteran's death.  
Indeed, in the joint motion it was agreed that "the letter 
from Dr. Morris, stating that the veteran's exposure to 
noxious gases in the service contributed to his death, was a 
medical link between the exposure and the death, sufficient 
to make the claim well grounded."  Joint Motion at 3.  
However, Dr. Morris does not appear to have actually made 
such a link.  

In the November 1994 letter Dr. Morris writes:  "[The 
veteran] has undergone numerous medical challenges over the 
many years for which cardiomyopathy produced his demise and 
[sic] May 1992."  Dr. Morris then lists 8 items in the 
problem list, with coronary artery disease listed as No. 1.  
Item No. 8 was: "Exposure to noxious substances while in the 
military via history only.  Pure medical records are 
unavailable secondary to his warships being sunk during 
strategic commands in the Pacific."  Nowhere in Dr. Morris' 
letter does he link any aspect of the veteran's 
cardiovascular disease with the exposure to noxious 
substances during service.  The lack of "pure medical 
records" is not significant because it is not asserted that 
the veteran was ever treated for any exposure to noxious 
substances during service, and the reported exposure occurred 
during basic training prior to the veteran's assignment to a 
warship.  Indeed, Dr. Morris' failure to link the veteran's 
cardiovascular disease to mustard gas or noxious substances 
is consistent with the article from the Institute of Medicine 
titled Veterans at Risk: The Health Effects of Mustard Gas 
and Lewisite submitted by the appellant's attorney.  On page 
5 of that article it was indicated that there was 
insufficient evidence found to demonstrate a causal 
relationship between exposure and several health conditions, 
including cardiovascular diseases, except for those that may 
result from serious infection shortly following exposure such 
as heart disease resulting from rheumatic fever.  Thus, there 
is no competent medical evidence that demonstrates that the 
veteran's heart disease was in any way related to his period 
of service, including exposure to mustard gas or noxious 
substances.  Suffice it to point out that the record does not 
demonstrate, nor is it contended that the veteran had 
cardiovascular disease "from serious infection shortly 
following exposure such as heart disease resulting from 
rheumatic fever."  

The appellant has related that the veteran developed numerous 
disorders as a result of exposure to mustard gas, including 
chronic obstructive pulmonary disease, brain deterioration, 
bone deterioration of the spine, a sexual dysfunction and a 
psychological disorder.  However, even assuming the veteran 
was exposed to mustard gas, there is no competent medical 
evidence of record that demonstrates that any of these 
disorders caused or contributed in any way to the veteran's 
death.

One last item merits discussion.  The appellant has asserted 
that the veteran's cardiovascular disease is due to epidural 
blocks and myelograms he received for treatment of his back 
disability.  However, the veteran was not service connected 
for a back disability, and even assuming that service 
connection had been established for a back disability, no 
competent medical evidence has been submitted which 
demonstrates that epidural blocks and myelograms the veteran 
received in the 1970's was in any way related to the 
development or onset of cardiovascular disease which 
eventually caused the veteran's death.

Accordingly, the Board finds that a preponderance of the 
evidence is against a conclusion that a service-connected 
disability was either a principal or contributory cause of 
the veteran's death.  Accordingly, DIC benefits under the 
provisions of 38 U.S.C.A. § 1310 is not established.

B.  DIC Under 38 U.S.C.A. § 1318

Applicable law provides that the VA will pay Dependency and 
Indemnity Compensation benefits to the surviving spouse of a 
deceased veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service-
connected disability that was rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least five 
years immediately preceding death; or rated by the VA as 
totally disabling for a continuous of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) the VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 
38 U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).  Also, "rated 
by VA as totally disabling" includes total disability ratings 
based on unemployability.  38 C.F.R. § 3.22(c).  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been clarified in two recent decisions from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  However, a discussion of the evolution of the 
handling of such claims is pertinent in the understanding why 
this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation has no effect on 
the appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381. 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  

A review of the evidence of record discloses that the veteran 
had not established service connection for any disability 
during his lifetime.  Further, the veteran did not have any 
claim for VA benefits pending at the time of his death.  The 
veteran had previously filed a claim for service connection 
for a back disorder and that claim was denied by the RO.  The 
veteran appealed the RO's decision to the BVA, and in a 
decision dated in January 1969 the Board affirmed the RO's 
denial of service connection for a back disorder.  At this 
point, the Board would note that the appellant and her 
attorney have not alleged that the Board's January 1969 
decision contained clear and unmistakable error in denying 
service connection for a back disorder.  They have also not 
requested that the previously denied claim for service 
connection for a back disorder be reopened based on the 
submission of new and material evidence.  

The appellant simply maintains that the veteran was totally 
disabled for a period of 10 years prior to his death.  
However, as indicated above, prior to the date of the 
veteran's death service connection had not been established 
for any disability and he had no claim pending for VA 
compensation benefits at the time of his death.  Thus, the 
record reflects that the veteran was not totally disabled for 
a period of 10 or more years immediately preceding his death 
and is not shown to have been "entitled to receive" 
compensation at a 100 percent rate.  Therefore, the Board 
concludes that entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 are not warranted. 

Finally, the Board notes that the RO received the appellant's 
claim for DIC benefits in November 1993.  The Board further 
acknowledges that much of the evolution of analysis for 
38 U.S.C.A. § 1318 claims occurred after receipt of the 
appellant's claim.  Generally, where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, in this case, the Board finds that this general rule 
is not for application.  As discussed above, the Federal 
Circuit found that the VA's action in amending the 
regulations in question, specifically 38 C.F.R. § 3.22, was 
interpretative, rather than substantive in nature.  That is, 
the amendments clarified the VA's earlier interpretation of 
the statute, which was to bar "hypothetical entitlement" 
claims.  NOVA I, 260 F.3d at 1376-77.  In addition, the 
Federal Circuit found that the VA was not bound by the prior 
Court decisions, such as Green and Cole, that construed 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a way atypical to 
the agency's interpretation and was free to challenge them, 
to include through the route of rulemaking.  Id. at 374.  

The Board also notes that an additional change was made to 
38 C.F.R. § 3.22 in July 2000 to add the provision regarding 
prisoners of war.  See 65 Fed. Reg. 43,699-43,700 (July 14, 
2000).  However, this did not change the appellant's claim in 
any way since the record does not reflect that the veteran 
was a prisoner of war.  Thus, to the extent that there has 
been any change in the law or regulation relevant to the 
claim, the changes were not of the material type that altered 
the appellant's rights, but rather clarified those rights.  
Therefore, Karnas is not applicable in this case.  


ORDER

Entitlement to Dependency and Indemnity Compensation benefits 
is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



